Citation Nr: 1403564	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  06-11 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with alcohol dependence, rated 50 percent disabling prior to November 16, 2011, and 70 percent disabling beginning November 16, 2011.

2.  Entitlement to an initial evaluation for pancreatitis with pancreatic cyst in excess of 30 percent.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

4.  Entitlement to service connection for lumbar radiculopathy, including as secondary to lumbar isthimic spondylolisthesis and/or other service-connected disabilities.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1967 to May 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio (rating decision issued November 2005), and Nashville, Tennessee (rating decisions issued December 2008 and January 2012). 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted between the Nashville RO and the Board Central Office.  A transcript of that hearing is of record. 

The issue of entitlement to an earlier effective date for service connection for pancreatitis with pancreatic cyst has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board also notes that in the course of appeal the Veteran's authorized representative has made arguments for the need for assistance in receiving care from VA in a timely fashion including potentially transportation to VA facilities for aid in treating pancreatic attacks as well as for aid in documenting such attacks and their frequency in furtherance of his claims.  Such questions of desired care for service-connected disabilities should be directed to the Veterans Health Administration, including local VA clinics or medical centers, for assistance.

In July 2012, the Board remanded the case for additional development.  The issues of entitlement to a higher evaluation for lumbar isthimic spondylolisthesis and for an earlier effective date for service connection for lumbar isthimic spondylolisthesis were remanded in order to provide the Veteran with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The Veteran was provided with a statement of the case in November 2013; however, as he as not perfected an appeal for these issues, they are not before the Board at this time.

The Board also remanded the issues of entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, secondary to his service-connected lumbar isthimic spondylolisthesis.  In a November 2013 rating decision, the RO granted entitlement to service connection for these disorders, to be incorporated with his rating for lumbar isthimic spondylolisthesis.  As this is considered a full grant of the benefit on appeal, these issues are no longer before the Board.

The issues of entitlement to service connection for lumbar radiculopathy, including as secondary to lumbar isthimic spondylolisthesis and/or other service-connected disabilities, entitlement to an increased evaluation for PTSD with alcohol dependence, rated 50 percent disabling prior to November 16, 2011, and 70 percent disabling beginning November 16, 2011, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's pancreatitis with pancreatic cyst has caused episodes of abdominal pain which appear to be frequent; however, it has not caused loss of normal body weight or other findings showing continuing pancreatic insufficiency between acute attacks.
CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for pancreatitis with pancreatic cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7,  4.114, Diagnostic Code 7347 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim for an increased rating for pancreatitis with pancreatic cyst arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2008, the issue of entitlement to service connection for pancreatitis and a pancreatic cyst was remanded in order to obtain medical records from Dr. Veres.  These records have been obtained and associated with the claims file.

The issue was again remanded in February 2011, in order to obtain any additional treatment records and to provide the Veteran with a VA examination to determine whether he had a disorder of the pancreas that was related to service.  Additional VA medical records were obtained and associated with the claims file, and the Veteran was afforded a VA examination in November 2011.  The Board finds that this VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The issue was remanded again in July 2012, in order to provide the Veteran and his representative with copies of the January 2012 supplemental statement of the case (SSOC), to provide the Veteran with notification to submit medical documentation or other corroborating evidence of the frequency and severity of symptoms regarding his pancreatitis and pancreatic cyst, as well as any treatments for this disability, and to obtain any outstanding VA or private medical records.  

A letter was sent to the Veteran in October 2012, enclosing the SSOC and informing the Veteran that he could submit additional evidence reflecting current symptoms and treatment with regard to his increased initial rating claim for his service-connected pancreatitis and pancreatic cyst.  In addition, this letter requested that the Veteran submit any relevant treatment records or to supply completed release forms, in order for the VA to obtain the records.  The Veteran did not respond to this letter; however recent VA treatment records, reflecting current treatment, have been associated with the claims file.  As such, the Board finds that there has been substantial compliance with its remand instructions.

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in December 2010.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, while the Veterans Law Judge did not explicitly explain the evidence necessary to establish a higher disability rating for his service-connected pancreatitis with pancreatic cyst, it was evidence from the questions posed to the Veteran by his representative and the Veterans Law Judge, and from his own testimony, that the Veteran was aware of what needed to be shown to substantiate his claim.  In addition, the Veterans Law Judge inquired about outstanding medical evidence and dates of treatment. Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased rating - rules and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's digestive disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7347 pertaining to pancreatitis.  Moderately severe pancreatitis, with at least 4-7 typical attacks of abdominal pain per year with good remission between attacks, is rated 30 percent disabling.  Pancreatitis with frequent attacks of abdominal pain, loss of normal body weight and other findings showing continuing pancreatic insufficiency between acute attacks is rated 60 percent disabling.  Pancreatitis with frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea, and severe malnutrition, is rated 100 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7347.  Note 1 to Diagnostic Code 7347 provides that abdominal pain in pancreatitis must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  Note 2 provides that, following total or partial pancreatectomy, the adjudicator is to rate the symptoms under Diagnostic Code 7347 criteria, assigning a minimum rating of 30 percent.  Id.




Background and analysis

An April 2006 VA medical record shows that the Veteran's weight had been stable, and that he was having intermittent sharp epigastric abdominal discomfort but that these episodes were decreasing in severity and chronicity, occurring once every few weeks.  He indicated that he took pancreatic enzymes for treatment.  Upon examination, the Veteran's abdomen was nontender.

The Veteran was afforded a VA examination in November 2008.  The Veteran reported that his first episode of acute pancreatitis was in 2005, and that he was noted to have persistently elevated amylase and lipase and abdominal computed tomography (CT) scan evidence of pancreatic cysts.  The course since onset had been intermittent with remissions.  The Veteran reported that he did not have any attacks of severe abdominal pain in the prior 12 month period.  He reported pale, bulky stools, bloating, abdominal discomfort, nausea, vomiting, diarrhea and easy bruising.  There was no evidence of malnutrition.  The examiner noted epigastric tenderness.

A January 2009 VA medical record shows that the Veteran reported that he developed left epigastric pain and vomiting one to three times per week.  It was noted that the Veteran had gained ten pounds in the previous year, and that he had no fever, chills, weakness or fatigue.  His abdomen was nontender to palpation.  In March 2009, he was recovering from a total knee replacement, and reported that he could not eat due to poor dentition.  The Veteran had lost 24 pounds, and had no appetite.  He reported that he did not have nausea, vomiting, or diarrhea.  In June 2009, the Veteran reported that he had recurrent bouts of abdominal pain related to his chronic pancreatitis.  CT scan revealed a persistent psuedocyst that had decreased in size.  He had episodes of vomiting and nausea that went away within one to two days.  He was overweight with no history of weight loss, and was maintained on pancreatic enzymes.  In July 2009, it was noted that his pancreatic cyst was no longer evident on recent imaging.  By February 2010, the pseudocyst had resolved.  In June 2010, it was noted that the Veteran was doing well.  He was advised to stop pancreatic enzymes.
At his December 2010 hearing, the Veteran contended that he had four to seven episodes of pancreatitis per month.

The Veteran was afforded another VA examination in November 2011.  The examiner noted that the Veteran was not currently taking any medications for his pancreatic disability.  The Veteran reported that he continued to have nausea and vomiting about two to three times per month, and had loose stools.  The Veteran had moderately severe abdominal pain, which was confirmed by laboratory reports to be resulting from pancreatitis, more than eight times over the prior 12 months.  He had remissions or pain-free intermissions between attacks.  The examiner found that the Veteran's pancreas disability did not affect his ability to work.

The Board finds that, based on the evidence of record, a higher disability rating is not warranted for the Veteran's service-connected pancreatitis with pancreatic cyst.  While the evidence reflects that the Veteran has had ongoing intermittent bouts of abdominal pain, which was been found to be due to his pancreatitis, the evidence does not support a finding that his service-connected pancreatitis with pancreatic cyst has resulted in loss of normal body weight.  The Board notes that the Veteran reported that he had lost 24 pounds in March 2009; however, this appears to be due to his self-reported problems eating due to poor dentition.  There is no evidence that this weight loss was due to his service-connected pancreatitis with pancreatic cyst.  In fact, the Veteran was noted to be overweight with no history of weight loss.  

In addition, the while the Veteran reported that he had episodes of symptoms such as nausea, vomiting and loose stools, he also noted that these symptoms resolved within two to three days.  The evidence reflects that the Veteran has had remissions between attacks, and was even instructed to stop taking pancreatic enzymes in June 2010.

Therefore, the Board finds that the evidence fails to reflect that the Veteran meets the necessary criteria for a 60 percent disability rating for his service-connected pancreatitis with pancreatic cyst.  The Board has considered rating the Veteran under other Diagnostic Codes in order to provide him with the most beneficial rating; however, given his diagnosis and symptoms, the criteria under Diagnostic Code 7347 is most appropriate.  There are no other appropriate Diagnostic Codes that would provide the Veteran with a higher disability rating based on his symptoms.  38 C.F.R. § 4.114.

The Board has considered the benefit of the doubt doctrine; however, as the preponderance of evidence is against the claim in this case, that doctrine is not for application.  38 U.S.C.A. § 5107.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b), as neither the first nor second Thun element is satisfied here.  The Veteran's service-connected pancreatitis with pancreatic cyst is manifested by signs and symptoms such as episodes of epigastric pain, lost stools, vomiting and nausea.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's service-connected pancreatitis with pancreatic cyst because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected pancreatitis with pancreatic cyst, alone, has caused him to miss work or has resulted in any hospitalizations.  The Board notes that the Veteran the issue of TDIU is being remanded herein; however, there has been no contention that the Veteran's service-connected pancreatitis with pancreatic cyst has been the cause of his claimed unemployability.  The Board finds, therefore, that the Veteran's service-connected pancreatitis with pancreatic cyst does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

An initial evaluation for pancreatitis with pancreatic cyst in excess of 30 percent is denied.


REMAND

The Veteran has contended that he has lumbar radiculopathy that is secondary to a service-connected disability.  Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

The Board remanded the issue of entitlement to service connection for lumbar radiculopathy in July 2012, in part to obtain a VA opinion as to whether the Veteran had lumbar radiculopathy that was caused or aggravated by his service-connected disabilities.  An opinion was provided in October 2012.  The examiner opined that the Veteran's lumbar radiculopathy was due to a post-service fall from a ladder in 2011 and not to any service-connected disability, including his service-connected back disability.  However, the examiner did not provide an opinion with regard to whether the Veteran's service-connected disabilities, which now include degenerative disc disease and degenerative joint disease of the lumbar spine, have aggravated his lumbar radiculopathy.  As such, a new opinion is needed.

The Veteran has contended that his PTSD has made him unable to work, and that this is reflected by his VA Vocational Rehabilitation files.  These file are not part of the claims folder or his online files.  When the Veteran reports that he was seen by a vocational rehabilitation counselor, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  As such, on remand, these records should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion, with examination if necessary, to determine the etiology of any lumbar radiculopathy.  All indicated tests and studies should be conducted as necessary.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed opinion or in an addendum. 

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lumbar radiculopathy has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected disabilities, in particular, his service-connected back disabilities (isthimic spondylolisthesis, L5-S1, with degenerative disc and joint disease, L5-S1).

If the Veteran's current lumbar radiculopathy was aggravated by his service-connected disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Ascertain whether there exist any records of the Veteran receiving VA Vocational Rehabilitation counseling. If so, any VA Vocational Rehabilitation counseling file, or other such records, must be obtained and associated with the claims folder.

3.  Readjudicate the Veteran's claims, taking into consideration any relevant evidence found in his Vocational Rehabilitation records with regard to his claims for an increased rating for PTSD, and entitlement to TDIU.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


